NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                   Argued July 6, 2017 
                                  Decided July 12, 2017 
                                              
                                          Before 
 
                          RICHARD A. POSNER, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 16‐4172 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Central District of Illinois.
                                                  
      v.                                         No. 16‐CR‐10023‐001 
                                                  
ALEJANDRO M. LOPEZ,                              James E. Shadid, 
      Defendant‐Appellant.                       Chief Judge. 
 
                                        O R D E R 

       Alejandro Lopez pleaded guilty to possessing and distributing 
methamphetamine. See 21 U.S.C. § 841(a)(1). He already had four Illinois convictions, 
including three for aggravated battery. The district court concluded that Lopez is a 
career offender, see U.S.S.G. § 4B1.1, and sentenced him to a total of 151 months’ 
imprisonment. On appeal he argues that aggravated battery, as defined by Illinois, is 
never a crime of violence for purposes of § 4B1.1. We have rejected that contention 
before, most recently in United States v. Lynn, 851 F.3d 786 (7th Cir. 2017). Because Lynn 
alone forecloses Lopez’s appellate claim, we affirm his sentence. 

      Section 4B1.1 of the sentencing guidelines increases the base offense level and 
criminal‐history category for a defendant who, if 18 or older, commits a “controlled 
No. 16‐4172                                                                           Page 2 
 
substance offense” or “crime of violence” (both defined to be felony) after incurring at 
least two countable convictions for such crimes. See U.S.S.G. §§ 4B1.1, 4B1.2. Lopez 
concedes that his Illinois conviction for manufacturing methamphetamine counts as a 
controlled‐substance offense, and a probation officer concluded that his convictions for 
aggravated battery (one in 2009 and the others in 2014) are crimes of violence. Some 
offenses are enumerated explicitly as crimes of violence; those which are not (including 
battery) still qualify if they have as an element “the use, attempted use, or threatened use 
of physical force” against another person. U.S.S.G. § 4B1.2(a)(1). 

        In Illinois “[a] person commits battery if he or she knowingly without legal 
justification by any means (1) causes bodily harm to an individual or (2) makes physical 
contact of an insulting or provoking nature with an individual.” 720 ILL. COMP. STAT. 
5/12‐3(a). Simple battery under § 5/12‐3(a) is a misdemeanor, but 720 ILL. COMP. STAT. 
5/12‐3.05 (formerly § 5/12‐4) defines multiple factors that elevate simple battery to 
aggravated battery, a felony. Committing a battery on a public street is among the 
statutory aggravating factors. § 5/12‐3.05(c) (formerly § 5/12‐4(b)(8)). Likewise, using a 
deadly weapon or causing great bodily harm will elevate a simple battery to aggravated 
battery. § 5/12‐3.05(a)(1), (f)(1). 

        The charging instrument and judgment from Lopez’s 2009 case establish that he 
was convicted of committing aggravated battery by causing bodily harm on a public 
street. The same pair of documents from his 2014 cases confirm that Lopez was 
convicted of committing aggravated battery by causing “great” bodily harm to one 
victim and using a deadly weapon against the other. Even so, Lopez objected to the 
presentence report because in his view § 5/12‐3(a) does not have as an element “the use, 
attempted use, or threatened use of physical force.” The district court overruled Lopez’s 
objection and adopted the probation officer’s calculations (a total offense level of 29 and 
criminal‐history category of VI), which yielded an imprisonment range of 151 to 
188 months. If not for the career‐offender guideline, the guidelines imprisonment range 
would have been 130 to 162 months. 

       Lopez is a career offender if any one of his three convictions for aggravated 
battery is a crime of violence. In Lynn, which was decided after Lopez filed his notice of 
appeal, we reiterated that a violation of § 5/12‐3(a) is a crime of violence if the defendant 
was convicted under (a)(1) of committing a battery that caused bodily harm. 851 F.3d at 
787. Twice previously we had said the same thing in a published opinion. Hill v. 
Werlinger, 695 F.3d 644, 649 (7th Cir. 2012); United States v. Rodriguez‐Gomez, 608 F.3d 969, 
973–74 (7th Cir. 2010). In light of Lynn, Lopez’s 2009 conviction for aggravated battery 
No. 16‐4172                                                                       Page 3 
 
coupled with his Illinois conviction for manufacturing methamphetamine is enough to 
make him a career criminal; the other two convictions for aggravated battery don’t even 
matter to the outcome. As Lopez’s attorney conceded at oral argument, Lynn dooms his 
appellate claim, which he’s now pursuing solely to preserve the claim for possible 
review by the Supreme Court. 

                                                                          AFFIRMED.